  Case 1:19-cv-01593-MN Document 2 Filed 08/28/19 Page 1 of 17 PageID #: 4




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE
___________________________________
                                    :
SEALED                              :  FILED UNDER SEAL PURSUANT TO
                                    :  31 U.S.C. § 3730(b)(2)
                        Plaintiffs, :
                                    :  CIVIL ACTION NO.
                  vs.               :
                                    :  COMPLAINT
SEALED                              :
                                    :  JURY TRIAL DEMANDED
                        Defendants. :
___________________________________ :  DO NOT PLACE IN PRESS BOX
   Case 1:19-cv-01593-MN Document 2 Filed 08/28/19 Page 2 of 17 PageID #: 5




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE
___________________________________
                                     :
UNITED STATES OF AMERICA             :  FILED UNDER SEAL PURSUANT TO
ex rel. LIONEL HARRIS,               :  31 U.S.C. § 3730(b)(2)
                                     :
                         Plaintiffs, :  COMPLAINT
                                     :
                  vs.                :
                                     :  JURY TRIAL DEMANDED
AKUMIN, INC.,                        :
DELAWARE OPEN MRI, L.L.C.,           :
DELAWARE OPEN MRI II, L.L.C.,        :
DELAWARE OPEN MRI III, L.L.C.        :
DELAWARE OPEN MRI RADIOLOGY :
ASSOCIATES, LLC,                     :
                                     :
                         Defendants. :  DO NOT PLACE IN PRESS BOX
___________________________________ :


       On behalf of the United States of America pursuant to the United States False Claims

Act, 31 U.S.C. §§ 3729 et seq. (“FCA”), Plaintiff-Relator Lionel Harris (“Relator”) files this qui

tam Complaint for treble damages and civil money penalties against defendants Akumin, Inc.

(“Akumin”), Delaware Open MRI, L.L.C., Delaware Open MRI II, L.L.C., Delaware Open MRI

III, L.L.C., and Delaware Open MRI Radiology Associates, LLC (with Akumin, “Defendants”).

This lawsuit arises out of Akumin’s knowing (1) submission of false and fraudulent claims for

payment to federal health care programs for diagnostic imaging studies with contrast performed

without direct physician supervision in violation of federal rules and regulations and (2)

violations of the federal Anti-Kickback Statute by paying physicians for sham “supervision” that

is not occurring at all. In support of these claims, Relator alleges as follows:
      Case 1:19-cv-01593-MN Document 2 Filed 08/28/19 Page 3 of 17 PageID #: 6




I.       INTRODUCTION

         1.    In this action, Relator alleges that Defendants have knowingly submitted false and

fraudulent claims for payment to federal health care programs (including Medicare, Medicaid,

and TRICARE) for diagnostic imaging studies with contrast without direct physician

supervision, in contravention of federal rules and regulations.

         2.    Defendants have also violated the Anti-Kickback Statute by paying physicians for

“supervision” that is not occurring at all, thereby allowing Defendants to continue billing federal

health care programs for these studies.

II.      THE PARTIES

         A.    Plaintiff-Relator

         3.    Plaintiff-Relator Lionel Harris is an individual citizen of the State of Delaware.

         4.    He is a certified x-ray technician and was employed by Akumin between May

2017 and May 2019. Since April 2018, Relator also has worked as an x-ray technician on an

independent contractor basis for another medical imaging company.

         5.    Relator has an Associates Degree in Radiologic Technology from Delaware

Technical Community College and a Bachelor’s Degree in Healthcare Administration from

Wilmington University, and Relator has started work towards a Master of Science in

Management with a Concentration in Healthcare Administration from Wilmington University.




                                                 2
   Case 1:19-cv-01593-MN Document 2 Filed 08/28/19 Page 4 of 17 PageID #: 7




          B.    Defendants

                1.       Akumin

          6.    Akumin, Inc. is a Canadian company headquartered in Toronto, Ontario. Akumin

is listed on the Toronto stock exchange under the ticker “AKU” with a United States OTC ticker

listing of “AKMNF.”

          7.    On information and belief, Akumin’s United States headquarters is located in

Jacksonville, Florida.

          8.    Akumin owns and operates more than 90 freestanding, outpatient diagnostic

imaging centers in six states around the country, including nine such centers in Delaware.

Akumin’s imaging centers are Independent Diagnostic Testing Facilities (“IDTFs”) under the

applicable federal statutes and regulations. The other five states in which Akumin owns and

operates IDTFs are Florida, Illinois, Kansas, Pennsylvania, and Texas.

          9.    Akumin’s Delaware centers were previously owned and operated by Delaware

Open MRI, a privately-owned company founded in 1997. Akumin acquired Delaware Open

MRI within the last few years.

          10.   Akumin employs the individuals responsible for the illegal conduct described

herein.

                2.       Delaware Open MRI

          11.   Delaware Open MRI, L.L.C. is a Delaware limited liability company with a

principal place of business at 1209 Orange St., Wilmington, DE 19801.

          12.   Delaware Open MRI II, L.L.C. is a Delaware limited liability company with a

principal place of business at 1209 Orange St., Wilmington, DE 19801.




                                               3
   Case 1:19-cv-01593-MN Document 2 Filed 08/28/19 Page 5 of 17 PageID #: 8




       13.     Delaware Open MRI III, L.L.C. is a Delaware limited liability company with a

principal place of business at 1209 Orange St., Wilmington, DE 19801.

       14.     Delaware Open MRI Radiology Associates, LLC is a Delaware limited liability

company with a principal place of business at 3411 Silverside Road Tatnall Building, Ste 104,

Wilmington, DE 19810.

III.   JURISDICTION AND VENUE

       15.     The Court has subject matter jurisdiction over this case pursuant to 31 U.S.C. §

3732(a) and 28 U.S.C. §§ 1331 and 1345.

       16.     Venue is proper in this judicial district pursuant to 31 U.S.C. § 3732(a) and/or 28

U.S.C. § 1391(b).

       17.     This Court has personal jurisdiction over the defendant under 31 U.S.C. § 3732(a)

because defendant transacts business and submitted false or fraudulent claims directly or

indirectly to the federal government in this judicial district.

       18.     Relator has direct and independent knowledge on which the allegations are based,

is an original source of this information to the United States, and he has voluntarily provided the

information to the United States before filing this action based on the information.

       19.       This suit is not based on prior public disclosures of allegations or transactions in

a criminal, civil or administrative hearing, lawsuit, investigation, audit or report, or from the

news media. To the extent that there has been any public disclosure unknown to Relator, he is an

original source under 31 U.S.C. § 3730(e)(4).




                                                   4
   Case 1:19-cv-01593-MN Document 2 Filed 08/28/19 Page 6 of 17 PageID #: 9




IV.    APPLICABLE LAW

       A.     Affected Government Programs: Medicare, Medicaid, and TRICARE

       20.    Medicare is a federal health insurance system for people 65 and older and for

people under 65 with certain disabilities. Medicare Part A provides hospital insurance for

eligible individuals. See 42 U.S.C. §§1395c-1395i. Medicare Part B is a voluntary subscription

program of supplementary medical insurance covering items and services other than

hospitalization expenses. See 42 U.S.C. § 1395k(a)(2)(B).

       21.    Medicaid is a federal health insurance system that is administered by the states

and is available to low-income individuals and families who meet eligibility requirements

determined by federal and state law. Medicaid pays for items and services pursuant to plans

developed by the states and approved by the United States Department of Health and Human

Services (“HHS”) through the Centers for Medicare & Medicaid Services (“CMS”). 42 U.S.C.

§§ 1396a(a)-(b). States pay health care providers, including physicians, according to established

rates, and the federal government then pays a statutorily established share of “the total amount

expended … as medical assistance under the State plan.” See 42 U.S.C. §§ 1396b(a)(1). At all

relevant times, the United States provided federal funds to the Medicaid programs of Delaware,

which are governed by the Department of Health and Social Services. Thus, all claims or

requests for payments submitted to the Medicaid programs are subject to liability under the False

Claims Act pursuant to 31 U.S.C. § 3801(a)(3)(B)(ii).

       22.    TRICARE, administered by the United States Department of Defense, is a health

care program for individuals and dependents affiliated with the armed forces.




                                               5
  Case 1:19-cv-01593-MN Document 2 Filed 08/28/19 Page 7 of 17 PageID #: 10




       B.      Regulations Applicable to Supervision of Diagnostic Studies

       23.     All diagnostic x-ray and other diagnostic tests – including magnetic resonance

imaging – covered under section 186l(s)(3) of the Social Security Act and payable under the

physician fee schedule must be furnished under the appropriate level of supervision by a

physician. See 42 C.F.R. § 410.32(b)(l).

       24.     Medicare provides for three levels of supervision for diagnostic x-ray and other

imaging studies: general supervision (minimum standard); direct supervision (intermediate

standard); and personal supervision (maximum standard). Id. § 410.32(b)(3). All diagnostic x­

ray and other imaging studies must at least be furnished under at least a general level of

physician supervision. Id. When Medicare requires direct or personal supervision, “physician

supervision at the specified level is required throughout the performance of the test.” Id.

       25.     At all relevant times, Medicare has defined “direct supervision” as follows:

“Direct supervision in the office setting means the physician must be present in the office suite

and immediately available to furnish assistance and direction throughout the performance of the

procedure. It does not mean that the physician must be present in the room when the procedure

is performed.” Id. § 410.32(b)(3)(ii); see generally Medicare Benefit Policy Manual, Ch. 15 §

80.

       26.     Medicare provides that services furnished without the required level of

supervision are not reasonable and necessary. Id. § 410.32(b)(l); see 42 C.F.R. § 41 l.15(k)(l)

(“The following services are excluded from coverage: Any services that are not reasonable and

necessary for one of the following purposes: (1) For the diagnosis or treatment of illness or

injury or to improve the functioning of a malformed body member.”) (emphasis in original).

Medicare precludes payment for services that are not reasonable and necessary for the diagnosis



                                                 6
     Case 1:19-cv-01593-MN Document 2 Filed 08/28/19 Page 8 of 17 PageID #: 11




or treatment of illness or injury or to improve the functioning of a malformed body member. 42

U.S.C. § 1395y(a)(l)(A).

        C.     Anti-Kickback Statute

        27.    The Anti-Kickback Statute, 42 U.S.C. § 1320a-7b (“AKS”), prohibits the

knowing and willful payment of remuneration to induce referrals for services that may be paid

for by government health care programs. To succeed on a claim under the AKS, a plaintiff must

prove that the defendant (1) knowingly and willfully (2) offered or paid any remuneration (3) to

induce a physician to refer a patient for services (4) that may be paid by a federal health care

program. See 42 U.S.C. § 1320a-7b(b)(2). The AKS defines “remuneration” as “transfers of

items or services for free or for other than fair market value.” See 42 U.S.C. § 1320a-7a(i)(6).

        28.    A violation of the AKS can form the basis of liability under the FCA.

V.      THE UNITED STATES FALSE CLAIMS ACT

        29.    The United States False Claims Act prohibits, inter alia, the following:

               knowingly presenting (or causing to be presented) to the federal
               government a false or fraudulent claim for payment or approval;

               knowingly making or using (or causing to be made or used) a false record
               or statement material to a false or fraudulent claim; and

               conspires to commit either of the above.

31 U.S.C. §§ 3729(a)(1)(A),(B) (G) (West 2010).

VI.     DEFENDANT’S VIOLATIONS OF THE FCA

        A.     Radiology Studies Requiring Direct Supervision

        30.    This Complaint references three types of radiology studies:

        X-rays. X-ray imaging uses electromagnetic radiation to create images of
        structures and tissues inside the body. X-rays are particularly useful in
        diagnosing bone fractures and tumors or other abnormal masses.


                                                 7
  Case 1:19-cv-01593-MN Document 2 Filed 08/28/19 Page 9 of 17 PageID #: 12




       CT scans. Computed Tomography exams (or CT scans) combine a series of x-
       ray images taken from different angles and use computer processing to create
       cross-sectional (or even three dimensional) images of bones, organs and other
       tissues.

       MRIs. Magnetic Resonance Imaging (MRI) uses a powerful electromagnetic
       field and radio waves to create detailed images of organs, tissues and blood
       vessels in the body. Unlike x-rays and CT scans, MRIs do not use radiation.
       MRIs are often used in neuroradiology to diagnose injuries and conditions
       involving the central nervous system, including the brain and spinal cord.

       31.     If ordered by the physician requesting the study, CT scans and MRIs may be

performed using contrast material to visualize certain structures more clearly. (X-rays are not

performed with contrast.)

       32.     Contrast material is typically injected intravenously by the technician

administering the test.     Common contrast material substances include iodine, barium, and

gadolinium. Gadolinium is a paramagnetic metal ion, which move differently within a magnetic

field, making gadolinium useful for MRI in particular.

       33.     Gadolinium-based contrast agents (or “GBCAs”) may cause allergic reactions,

ranging from mild to severe; severe allergic reactions can result in death. Some patients develop

skin conditions such as rash, sweating, itching, hives, and facial swelling. In addition, GBCAs

may irritate the veins into which they are injected, causing irritation of the blood vessels and

skin, and causing the formation of blood clots. Certain patients with acute or chronic severe

renal insufficiency are also at risk of developing nephrogenic systemic fibrosis (“NSF”) disease.

       34.     Medicare assigns “numerical levels” to the relevant Current Procedural

Terminology (“CPT”) or Healthcare Common Procedure Coding System (“HCPCS”) codes in

the Medicare Physician Fee Schedule Database to define the level of physician supervision

required for a given procedure. See Medicare Benefit Policy Manual, Ch. 15 § 80. Where



                                                8
    Case 1:19-cv-01593-MN Document 2 Filed 08/28/19 Page 10 of 17 PageID #: 13




Medicare assigns a numerical level of “2,” the procedure “must be performed under the direct

supervision of a physician.” Id.

        35.    The Medicare Physician Fee Schedule Database contains a listing of all MRI

procedures that require the direct supervision of a physician, as indicated by the numerical level

“2.”

        36.    In general, MRI procedures involving the injection of contrast must be performed

under the direct supervision of a physician because of the risk of side effects.

        B.     Akumin’s conduct in Delaware in violation of the direct supervision
               regulations

        37.    Relator was hired in May 2017 for the position of per diem x-ray technician. His

job was to perform x-ray services on an as-needed basis at any of Akumin’s nine Delaware

locations.

        38.    Relator has worked as an MRI tech in all but two of Akumin’s Delaware locations

and has learned of the conduct described below.

               1.      Akumin’s performance of contrast studies without a physician’s
                       supervision

                       a.      Dover 2 Location 1

        39.    Relator worked at Akumin’s “Dover 2” location on approximately 20 occasions.

        40.    He personally observed the injection of contrast by other techs without the direct

supervision of a physician.

        41.    Physician 1 2 is an orthopedic physician whom Akumin deems to be the

supervising physician for these studies.


1
 240 Beiser Blvd, Ste 100, Dover, DE 19904.
2
  Relator is using pseudonyms for purposes of this complaint but has provided the names and
addresses of these physicians to the government.

                                                  9
    Case 1:19-cv-01593-MN Document 2 Filed 08/28/19 Page 11 of 17 PageID #: 14




         42.    Relator never saw Physician 1 in the Dover 2 suite (Suite 100) during any contrast

injection or at any other time.

         43.    Relator estimates that Physician 1 and Physician 1’s practice are responsible for a

high percentage of patient referrals to Akumin’s Delaware locations throughout the state.

         44.    E.W. is a Medicare beneficiary who underwent a contrast study at Dover 2

without direct physician supervision on 12/7/17 and, on information and belief, Akumin

submitted a claim for reimbursement to Medicare that was false and fraudulent.

                       b.         Wilmington Bancroft Location 3

         45.    Relator worked at Wilmington Bancroft on approximately 60 to 70 occasions and

personally injected contrast dye approximately 20 times without the direct supervision of a

physician.

         46.    Physician 2 is the physician whom Akumin deems to be the supervising physician

for these studies.

         47.    Relator never saw Physician 2 in the Wilmington Bancroft suite during any MRI

with contrast that he has performed.

         48.    Relator did, however, both observe and participate in the process by which

Physician 2 is paid $50 per study. Each day that a contrast study is performed, someone from the

Akumin office goes to the office of Physician 2 with a patient list and that list is signed either by

Physician 2 (or by someone on Physician 2’s behalf) and returned to Akumin for payment.

Another Akumin MRI technician informed Relator that Physician 2 is paid $50 per study.

         49.    The third injection that Relator ever administered was at Bancroft in

approximately August 2017. On that occasion, after Relator injected the contrast with another



3
    1010 N. Bancroft Pkwy, Ste 101, Wilmington, DE 19805
                                                 10
    Case 1:19-cv-01593-MN Document 2 Filed 08/28/19 Page 12 of 17 PageID #: 15




Akumin MRI technician present but no doctor in the suite, the patient started turning blue and

vomiting. Relator removed the needle and he and the other MRI technician stayed with the

patient until the patient recovered. The patient said afterwards that he had had similar reactions

to contrast in the past. No doctor was ever called and, to Relator’s knowledge, no report or other

documentation of the incident was ever created.

         50.    G.N. is a Medicare beneficiary who underwent a contrast study at Bancroft

without direct physician supervision on 12/7/17 and, on information and belief, Akumin

submitted a claim for reimbursement to Medicare that was false and fraudulent.

                       c.     Wilmington Silverside Location 4

         51.    Relator worked at Wilmington Silverside on approximately 25 occasions and

personally injected five patients with contrast without the direct supervision of a physician.

         52.    He also personally observed the injection of contrast by other techs without the

direct supervision of a physician.

         53.    Physician 3 uses a reading room at Wilmington Silverside on Tuesdays and

Thursdays but the site is open Monday through Friday and performs contrast studies on

Mondays, Wednesday and Fridays too, when no physician is present in the suite.

         54.    There is an orthopedic surgery practice in the same building, but Relator never

saw and is not aware of any supervising physician arrangement with the physicians who work

there. He never saw them in the Akumin suite except in connection with their own patients.

         55.    S.W. is a Medicare beneficiary who underwent a contrast study at Silverside

without direct physician supervision on 8/3/17 and, on information and belief, Akumin submitted

a claim for reimbursement to Medicare that was false and fraudulent.



4
    2501 Silverside Rd, Ste 2, Wilmington, DE 19810.
                                                11
    Case 1:19-cv-01593-MN Document 2 Filed 08/28/19 Page 13 of 17 PageID #: 16




                2.     Akumin’s performance of contrast studies without a physician’s
                       direct supervision at its Seaford Location 5 until January 2018

         56.    Relator worked at Seaford on approximately 80 to 90 occasions and personally

observed a nurse practitioner inject contrast without the direct supervision of a physician.

         57.    When United States ex rel. Robin White v. Orthopaedic and Neuro Imaging, LLC,

No. 13-CV-1109 (D. Del.) (“ONI Case”) was unsealed in January 2018, Akumin stopped

performing contrast studies on Medicare beneficiaries and, since then, has referred all such

patients to its Milford and Dover 2 locations.

         58.    Prior to January 2018, Akumin had regularly been performing contrast studies

without any physician supervision.

         59.    Until 2015, Akumin was administering contrast without any health care

professional in the vicinity until a technician complained that this was illegal.

         60.    Akumin then hired the nurse practitioner to provide supervision, even though this

did not comply with federal law because the nurse practitioner is not a doctor.

         61.    This relationship continued until the ONI case was unsealed.

         62.    J.C. is a Medicare beneficiary who underwent a contrast study at Seaford without

direct physician supervision on 5/22/17 and, on information and belief, Akumin submitted a

claim for reimbursement to Medicare that was false and fraudulent.

         C.     Akumin’s conduct outside of Delaware in violation of the direct supervision
                regulations
         63.    According to its website, Akumin owns and operates 22 radiology clinics in

Texas.

         64.    Gilbert Ortiz is an experienced radiology technician who spent more than 12 years

working for Akumin or the predecessor company that it acquired (Preferred Imaging). Ortiz

5
    300 Health ServicesDr, Ste 303 Seaford, DE 19973
                                                 12
    Case 1:19-cv-01593-MN Document 2 Filed 08/28/19 Page 14 of 17 PageID #: 17




managed approximately 10 of Akumin’s clinics in Texas and, at the end of his tenure, he was

given managerial responsibility for Delaware as well.

        65.    On February 24, 2018, Ortiz ran a training in Pennsylvania for all of Akumin’s

Delaware and Pennsylvania sites.

        66.    All of the techs and managers for these sites, including Akumin’s Regional

Director for the State of Delaware, attended the training.

        67.    The training included purported ACLS training given by a firefighter from Texas.

        68.    Ortiz explained that Akumin was providing ACLS training because the company

takes the position that having an ACLS certified technician satisfies the physician supervision

requirement.

        69.    Ortiz explained further that, in Texas, the company uses technicians for coverage

and does not have physicians providing supervision at any sites.

        70.    In response to direct questioning from Relator and others, Ortiz confirmed that

Akumin does not have physicians providing direct supervision of contrast studies in Texas. 6




6
  The ACLS training only lasted approximately three to four hours and ended with an “open
book” test, where the instructor asked the test questions and gave all participants the correct
answer. The instructor also recommended that participants get at least one or two questions
wrong, because it would be suspicious if everyone got a perfect score. Relator’s understanding
is that the instructor also provided the ACLS training to Akumin’s techs in Texas.
                                                13
  Case 1:19-cv-01593-MN Document 2 Filed 08/28/19 Page 15 of 17 PageID #: 18




        D.      The Government’s Damages

        71.     Akumin has knowingly submitted false and fraudulent claims for payment to

federal health care programs (including Medicare, Medicaid, and TRICARE) for diagnostic

imaging studies with contrast without direct physician supervision, in contravention of federal

rules and regulations.

        72.     In addition, Akumin has violated the Anti-Kickback Statute by paying physicians,

including Physician 2 at a minimum, for “supervision” that is not occurring at all, thereby

allowing Akumin to continue billing Medicare for these studies.

                                                COUNT I

         VIOLATION OF THE FALSE CLAIMS ACT – 31 U.S.C. § 3729(a)(1)(A)

        73.     Relator incorporates by reference and re-alleges all paragraphs of this Complaint

set forth above as if fully set forth herein.

        74.     Defendants knowingly presented false and fraudulent claims for payment or

approval to the United States—i.e., the foregoing false and fraudulent claims for payments from

Amtrak—in violation of 31 U.S.C. § 3729(a)(1)(A).

        75.     Said false and fraudulent claims were presented with defendants’ actual

knowledge of their falsity, or with reckless disregard or deliberate ignorance of whether or not

they were false.

        76.     The United States relied on these false and fraudulent claims, was ignorant of the

truth regarding these claims, and would not have paid for these false and fraudulent claims had it

known the falsity of said claims.

        77.     As a direct and proximate result of the false and fraudulent claims made by

defendants, the United States has suffered damages and therefore is entitled to recovery as



                                                  14
  Case 1:19-cv-01593-MN Document 2 Filed 08/28/19 Page 16 of 17 PageID #: 19




provided by the False Claims Act in an amount to be determined at trial, plus civil penalties up to

the maximum permitted by law for each such violation of the False Claims Act.

        WHEREFORE, Relator requests that judgment be entered against Defendants for treble

the amount of the United States’ damages to be determined at trial, and all allowable civil

penalties, fees, interest and costs under the False Claims Act and for all other and further relief as

the Court may deem just and equitable.

                                                COUNT II

          VIOLATION OF THE FALSE CLAIMS ACT – 31 U.S.C. § 3729(a)(1)(B)

        78.      Relator incorporates by reference and re-alleges all paragraphs of this Complaint

set forth above as if fully set forth herein.

        79.      Defendants knowingly made, used, or caused to be made or used false records or

false statements material to the foregoing false or fraudulent claims to get these false or

fraudulent claims paid and approved by the United States, in violation of 31 U.S.C. §

3729(a)(1)(B).

        80.      Defendants’ knowingly false records or false statements were material to the false

and fraudulent claims for payments it made and continues to make to the United States.

        81.      The materially false records or false statements that defendant made or caused to

be made are set forth above and include, but are not limited to, false statements concerning

diagnostic imaging studies performed with contrast without direct physician supervision.

        82.      These said false records or false statements were made, used, or caused to be

made or used with defendant’s actual knowledge of their falsity, or with reckless disregard or

deliberate ignorance of whether or not they were false.




                                                   15
  Case 1:19-cv-01593-MN Document 2 Filed 08/28/19 Page 17 of 17 PageID #: 20




       83.     As a direct and proximate result of these materially false records or false

statements, and the related false or fraudulent claims made by defendant, the United States has

suffered damages and therefore is entitled to recovery as provided by the False Claims Act in an

amount to be determined at trial, plus civil penalties up to the maximum permitted by law for

each such violation of the False Claims Act.

       WHEREFORE, Relator requests that judgment be entered against Defendants for treble

the amount of the United States’ damages to be determined at trial, and all allowable civil

penalties, fees, interest and costs under the False Claims Act and for all other and further relief as

the Court may deem just and equitable.

                                                      Respectfully submitted,

                                                      SHELSBY & LEONI, PA

Dated: August 28, 2019                         BY:    /s/ Robert J. Leoni
                                                      ROBERT J. LEONI, ESQ.
                                                      221 Main Street
                                                      Wilmington, DE 19804-3904
                                                      Tel: (302) 995-6210
                                                      rleoni@mslde.com

                                                      YOUMAN & CAPUTO, LLC
                                                      DAVID J. CAPUTO, ESQUIRE*
                                                      ZACHARY ARBITMAN, ESQUIRE*
                                                      3803 West Chester Pike, Suite 150
                                                      Newtown Square, PA 19073
                                                      (215) 302-1999
                                                      dcaputo@youmancaputo.com

                                                      JOSEPH TRAUTWEIN &
                                                      ASSOCIATES, LLC
                                                      JOSEPH TRAUTWEIN, ESQUIRE*
                                                      17 Auchy Road
                                                      Erdenheim, Pennsylvania 19038
                                                      (215) 764-2301
                                                      jtrautwein@cpmiteam.com
                                                      Attorneys for Plaintiff-Relator

                                                      *pro hac vice forthcoming
                                                 16
